948 A.2d 1180 (2008)
In re Nathan D. COOPER, Respondent. Bar Registration No. 476936.
Nos. 08-BG-48, 08-BG-99.
District of Columbia Court of Appeals.
May 22, 2008.
Before FARRELL and REID, Associate Judges; and NEBEKER, Senior Judge.


*1181 ORDER
PER CURIAM.
BDN: 316-07, BDN: 50-08.
On consideration of the affidavit of Nathan D. Cooper, wherein he consents to disbarment from the Bar of the District of Columbia pursuant to § 12 of Rule XI of the Rules Governing the Bar of the District of Columbia Court of Appeals, which affidavit has been filed with the Clerk of this Court, the report and recommendation of the Board on Professional Responsibility with respect thereto, it is this 22nd day of May, 2008,
ORDERED that the said Nathan D. Cooper is hereby disbarred by consent effective forthwith. The effective date of respondent's disbarment shall run, for reinstatement purposes, from the date respondent files his affidavit pursuant to D.C. Bar Rule XI, § 14(g). It is
FURTHER ORDERED that Bar Counsel's petitions for discipline based upon respondent's guilty plea in the United States District Court for the Eastern District of Missouri and a certified copy of an order of the Supreme Court of Illinois disbarring respondent from the practice of law in Illinois are hereby dismissed as moot, without prejudice to Bar Counsel's reinstating a reciprocal discipline proceeding if respondent seek reinstatement to the District of Columbia Bar while his Missouri and Illinois disbarments are still in effect.
The Clerk shall publish this order, but the affidavit shall not be publicly disclosed or otherwise made available except upon order of the Court or upon written consent of the respondent.
The Clerk shall cause a copy of this order to be transmitted to the Chairman of the Board on Professional Responsibility and to the respondent, thereby giving him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain rights and responsibilities of a disbarred attorney and the effect of failure to comply therewith.